Dykman, J.
This action was brought to compel the specific performance of a written contract for the sale and conveyance of real property.
A trial has been had at the special term, and a judgment rendered for the plaintiff, from which the defendants have appealed.
The case involved questions of fact only, and. all the facts were found in the plaintiff’s favor' by the trial judge upon unmistakable testimony.
A plain case was made against the defendants on the facts, and there are no questions of law involved.
The judgment should be affirmed, with costs.